Citation Nr: 1738386	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the periods of April 27, 2009 to October 24, 2011; November 22, 2011 to August 8, 2012; November 1, 2012 to December 30, 2012; and March 16, 2013 to the present.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal period is currently divided into seven stages.  In three of these stages (October 25, 2011 to November 21, 2011; August 9, 2012 to October 31, 2012; and December 31, 2012 to March 15, 2013) the Veteran has been granted a temporary total (100 percent) rating for hospitalization.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.29 (2016); see also September 2016 Board decision.  As the Veteran is in receipt of the maximum award for those stages, those stages are no longer before the Board and will not be addressed herein.

This matter was previously before the Board in August 2014, April 2016, and September 2016.  In September 2016, the Board remanded the matter of an increased rating for the stages of the appeal for additional evidentiary development.


FINDINGS OF FACT

1. For the periods of April 27, 2009 to October 24, 2011; November 22, 2011 to August 8, 2012; and November 1, 2012 to December 30, 2012, the Veteran's PTSD resulted in total occupational and social impairment.

2. For the period beginning March 16, 2013, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.



CONCLUSIONS OF LAW

1. The criteria for a 100 percent disability rating have been met for PTSD during the periods of April 27, 2009 to October 24, 2011; November 22, 2011, to August 8, 2012; and November 1, 2012 to December 30, 2012.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411.

2. From March 16, 2013, the criteria for a rating in excess of 50 percent for PTSD have not been met.  8 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Here, the Veteran's claim is a claim for a higher initial rating for PTSD.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been proven, thereby obviating any need for further notice as the purpose of providing the notice requirement has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that the Veteran received notice via letter in July 2009 that advised the Veteran generally how disability ratings and effective dates are assigned.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records during the relevant appeal period have been obtained and associated with the claims file.  Where the Veteran or the record has disclosed non-VA treatment records and evaluations relevant to the Veterans claims, appropriate efforts have been made to obtain them and associate them with the claims file.  As discussed in the most recent Board decision and remand, VA also sought to obtain any pertinent medical records, evaluations, or adjudications from the Social Security Administration (SSA).  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, SSA responded that that agency was not in possession of any such records regarding the Veteran.

The Veteran was also provided with VA examinations in August 2009, March 2011, June 2014, and December 2015.  The Board finds that these examinations were adequate because they were conducted after a review of the Veteran's claims file and an in person examination.  They also describe the Veteran's condition in sufficient detail to permit the Board to rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has raised any issues with the adequacy of these examinations.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating for PTSD

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is presently in receipt of a 50 percent rating for PTSD during the stages of the appeal that are before the Board.  PTSD is evaluated under the General Rating Formula For Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant schedular rating criteria are set forth below.

Mental disorders are evaluated as 50 percent disabling when they cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in the various levels of rating criteria in § 4.130 are non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vasquez-Claudio v. Shinskei, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the symptoms listed at the various levels of rating criteria in § 4.130 are deemed by VA to be representative of the corresponding levels of occupational and social deficiency. Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19 (Decided May 19, 2017).  Thus, the fact that a claimant has a symptom listed in one evaluation level without an analogue at lower evaluation levels indicates that the presence of that symptom alone may be cause for finding that the claimant's condition meets that particular level of disability.  Id. at 19.

A. April 27, 2009 to October 24, 2011

VA treatment records from April 2009 recount that the Veteran had a positive PTSD screening and was diagnosed with major depressive disorder with a history of suicidal ideation.  Subsequent treatment records indicated that the Veteran did not meet the criteria to establish a PTSD diagnosis at the time of the appointments, but that the Veteran may have previously met the criteria in the aftermath of his return from Vietnam.  The Veteran's symptoms included nightmares, awakening in the night screaming, depression, and substance abuse.  These symptoms had contributed to the Veteran losing his home, retirement fund, and to legal problems related to driving under the influence and the use or possession of illegal substances.

The Veteran had a VA examination in August 2009 that agreed with the assessments made by the Veteran's VA treating healthcare providers that he did not meet the criteria to establish a PTSD diagnosis, but that he manifested both depression and antisocial personality traits.  The Veteran described himself as having gone "off the deep end."  He described periods of substance abuse wherein he totaled several vehicles, on one occasion causing himself significant injury.  He reported flashbacks regarding his combat experiences in Vietnam that he believed were intensified by the psychotropic medication he was prescribed for his condition, though the Veteran stated they were less intense than when he first came back from the war.  The Veteran reported daily crying, anhedonia, reduced appetite with corresponding weight loss, poor concentration, and fatigue.  The Veteran stated that he had had suicidal thoughts after his wife had passed away several years before the examination, but denied that he had suicidal thoughts around the time of the examination.  The Veteran reported anger problems and homicidal ideation, but no active intent or plans.  The Veteran also reported manic symptoms that the examiner explained were less intense than bipolar disorder.  The Veteran was troubled by intrusive thoughts and nightmares.  He avoided thinking about Vietnam or other similar stimuli.  He reported sleep disturbances, describing waking up after only a few hours of sleep and then being unable to get back to sleep.  The Veteran had an exaggerated startle reflex, but the examiner stated that the Veteran was not describing clear hypervigilance.  The Veteran's symptoms, particularly his anger and irritability, had affected his work.  He had been fired twice, and at other times had quit jobs, due to his anger.  The Veteran reported a good relationship with his brother and children.  The examiner classified his judgment as "fair to poor."  The Veteran's immediate memory was fair, but his working memory was "quite poor," consistent with the injuries the Veteran had reported from a motor vehicle accident.  The examiner noted the existence of PTSD symptoms, but could not diagnose PTSD.

The Veteran also underwent a private evaluation in November 2010.  The private evaluator diagnosed the Veteran with PTSD and indicated that the Veteran's condition was severe.  The examiner noted that the Veteran had had quite a number of different jobs, which was consistent with individuals who have PTSD.  The Veteran reported being unable to sleep well, describing the same sleep pattern wherein he would awaken after only a few hours and then be unable to go back to sleep.  The Veteran expressed a cavalier attitude about hurting or killing himself, recounting that he was asked by his doctor whether he was trying to kill himself when he totaled a vehicle, and that he replied that he did not care.  The Veteran indicated that this was still his attitude during the examination, stating "that is kinda where I'm at."  The Veteran described himself as an angry old man, and stated that he had been angry since Vietnam.  He described reliving events from Vietnam and vivid dreams of the soldiers he knew there.  He stated that he was impatient and temperamental.  The examiner recorded that the Veteran discussed hallucinations, described becoming violent with his mother, and used rapid and pressured speech.  The Veteran manifested a depressed mood, borderline labile affect, appeared agitated and restless.  The examiner assessed the Veteran's judgment between good and fair and documented signs and symptoms of PTSD and paranoia including, low morale, depressed mood, guilt, unworthiness, a feeling of deserving to be punished for wrongs, regret about his life, anxiety, worry, and hopelessness.  The Veteran acknowledged having suicidal thoughts near the time of this examination.  The examiner described the Veteran's thinking as obsessive and indecisive.

The Veteran underwent another VA examination in March 2011.  This examination also yielded a diagnosis of PTSD, and an opinion that the Veteran's PTSD symptoms caused reduced reliability and productivity.  The Veteran described his anger as his biggest shortcoming since his return from Vietnam.  He recounted crying every day, "wild nightmares," daily intrusive thoughts and distressing memories of Vietnam, avoiding conversation associated with Vietnam and other similar activities that might trigger memories of his wartime experiences, diminished interest or participation in significant activities, difficulty falling and staying asleep, irritability and outbursts of anger that had caused him to lose jobs, difficulty concentrating, hypervigilance, exaggerated startle response.  He reported that he was largely isolated.  The Veteran was participating in group therapy and taking psychotropic medications.  The examiner recorded that the Veteran appeared angry and irritable at times during the examination, that the Veteran's thought processes were notable for intrusive memories.  The examiner recorded that the Veteran admitted to a history of both suicidal and homicidal ideation.

The evidence also includes lay evidence from the Veteran's family.  The Veteran's cousin provided a letter that described the initial onset of the Veteran's PTSD symptoms.  The Veteran's son wrote a letter received by VA in September 2011.  At the time of this letter, the Veteran had come to live with his son.  The Veteran's son described the Veteran as unreasonable, recounted the Veteran screaming at night, and explained that the Veteran had "withdrawn into a shell" and no longer associated with friends or family.  The Veteran's son described him as "a loner."  The Veteran's son expressed that the Veteran's judgment was "totally impaired," and described two recent vehicle accidents (one where the vehicle was totaled), a recent arrest related to substance possession and abuse, and a lost job.  His son described him as sullen and angry all the time.

Shortly after this letter was written, the Veteran was admitted to an inpatient treatment program resulting in the first stage of the appeal where the Veteran has previously been granted a temporary total disability rating.

Resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that the evidence of record regarding the appeal period prior to October 24, 2011 meets the criteria for a 100 percent disability rating.  Most significantly, the Board notes that the November 2010 private examination documents hallucinations, a symptom present in the criteria for a 100 percent disability rating that does not appear in the criteria for lower disability ratings.  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19.  The Board also finds significant the private examination's discussion of the Veteran's history of motor vehicle accidents that appeared to medical professionals to be potentially indicative of suicidal intentions and that the Veteran confirmed were the result of a willingness to engage in risky behaviors that could harm or kill himself because he did not care if he lived or died.  The Veteran's son's letter described similar car accidents were continuing, which the Board finds indicates a persistent danger of the Veteran hurting himself or others during this period.

B. November 22, 2011 to August 8, 2012.

A December 2011 VA treatment record states the Veteran endorsed low mood, continued sleep disruptions, continued legal problems, and family estrangement due to the Veteran's substance abuse.

The Veteran also submitted his Notice of Disagreement (NOD) with the initial rating assigned for his PTSD during his period.  In his February 2012 NOD, the Veteran specifically contemplated suicide, asking whether "the answers" could be found in a bullet.  He recounted that he had to have a close friend lock his guns away from him. He stated that the nightmares were worse, "the visits are more often," and that "the voices are closer and clearer."

The Veteran's former brother-in-law wrote a letter discussing his experiences with the Veteran including that the Veteran had alienated all three children, had limited judgment and concentration that affected his ability to effectively manage his finances, and seemed to be experiencing vivid nightmares regarding Vietnam based on the fact that the brother-in-law often heard the Veteran shouting in his sleep, shouting that sounded like giving orders to troops.

In a March 2012 VA treatment record, the Veteran denied mental health symptoms.  However, the Veteran's VA treatment records from June 2012 conversely indicate that he manifested a low mood and endorsed feelings of guilt.

Resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that the evidence of record regarding the period from November 22, 2011 to August 08, 2012 is also sufficient to warrant a 100 percent rating.  The Veteran's NOD indicates that the Veteran continued to suffer from suicidal ideation, which was apparently persistent enough that the Veteran asked someone to lock up his guns.  The Board observes that this may indicate at least some improvement in the Veteran's condition.  In contrast to the previous stage, discussed earlier, where the Veteran engaged in intentionally reckless conduct that caused a persistent danger of hurting himself, the Veteran appeared to be taking precautions against further self-harm during this stage of the appeal.  Nevertheless, the Veteran's NOD also makes reference to "visits" becoming more frequent and "voices" becoming "closer and clearer."  These comments appear to be a reference to the delusions discussed in the private examination previously discussed.  Thus, the Board finds that the Veteran's condition during this stage continued to warrant a 100 percent disability rating.

C. November 1, 2012 to December 30, 2012

Records of contact between the Veteran and VA facilities during this brief stage of the appeal period indicate that the Veteran was arrested approximately 10 days after his discharge from his previous inpatient treatment program.  During this time, he reported that had successfully paid all of his fines related to his previous legal difficulties.  The remainder of the treatment records during this period concern arranging for the Veteran's readmission into an inpatient treatment program.  Resolving reasonable doubt in favor of the Veteran's claim, and given the brevity of the Veteran's time between hospitalizations, the Board finds that the evidence indicates that the Veteran's condition was generally as it had been prior to and during his previous hospitalization, and therefore continued to warrant a 100 percent rating.

D. March 16, 2013 through Present

The Veteran was discharged from his final hospitalization on March 15, 2013.  The Veteran was referred to a special Veterans Court Diversion Program in order to resolve his legal situation stemming from his previous arrests.  The Veteran also received treatment on an outpatient basis from his local VA medical center.

He attended a non-VA mental health evaluation in May 2013.  At that time, the Veteran continued to be prescribed an antidepressant.  His memory was fully intact.  His cognition was logical with adequate abstract reasoning ability.  The Veteran's verbalizations were normally paced, goal-directed and clear with appropriate content and good eye contact.  The Veteran's affect was within the normal range.  The Veteran denied hallucinations or loose associations.  He had fair to good insight into the nature of his problems.  The Veteran's decision-making and ability to act in his best interest was guarded, and he sought to avoid individual psychotherapy, which the examiner noted was a symptom marker for PTSD.  The Veteran reported significant symptoms of depression with moderate to severe generalized anxiety.  The Veteran reported only a history of panic disorder, which was associated with his nightmares.  The Veteran reported flashbulb memories, frequent nightmares, and spontaneous sensory intrusions.  The examiner found that the Veteran's symptoms were moderate to severe and poorly controlled at the time of his examination.

The Veteran's VA treatment records demonstrate similar symptoms and indicate that the Veteran began to participate in the Veterans Court Diversion Program in July 2013.

The Veteran attended another VA examination in June 2014.  At that time, his substance abuse problems were in early or partial remission.  The Veteran was residing alone in his own condo and had been for approximately a year.  He reported that he was dating some and had a positive relationship with a female friend who influenced him to maintain his sobriety and involvement in his church.  He reported estrangement from his two oldest children but a good relationship with his son, who he regarded as "a wonderful kid" who tried to help him.  The Veteran also described a positive relationship with his older brother.  The Veteran professed to have at least 10 friends who were longstanding, more than 30 years of friendship, and he had contact with at least one of them every day.  He reported being impatient with people, and preferred to spend his time reading when he was not working.  He had a full time job.  The Veteran reported little interest in other activities.  He reported disciplinary problems at work related to his impatience, and he anticipated that he would be losing his job.  The Veteran reported that his psychotropic medications kept him "leveled off," but also reported anger problems and difficulty with his short term memory, particularly dates.  He reported depression symptoms, nightmares, and a sense of responsibility for the deaths of other people, as well as feelings of guilt.  The Veteran denied any current suicidal ideation.  The Veteran felt stress regarding his work and his personal and family life, but rated his average anxiety from 3 to 5 on a 0-10 scale and denied panic attacks.  The Veteran also denied delusions and hallucinations.  The Veteran stated that he did not like being in situations that he could not control and preferred to sit where he could see the exits.  The Veteran stated that his nightmares occurred nightly and described sleep disturbances where he would awaken after a few hours of sleep and then have difficulty getting back to sleep, resulting in fatigue.  The Veteran also reported homicidal ideation with regard to people who owed him money, but denied any specific plans or intentions.  

The examiner found that the Veteran continued to meet the criteria for PTSD, and diagnosed symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner's behavioral observations of the Veteran were generally within normal limits, including that the Veteran was pleasant and euthymic until the examination turned toward his stressors.  The Veteran's memory was generally intact with some difficulty remembering dates.  Based on the examination, it was the examiner's opinion that the Veteran's mental health symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner also noted based on the examination that the Veteran's answers and behaviors during the examination were consistent with an exaggeration of his symptoms.

The Veteran successfully completed the Veteran's Court program in May 2015, and, since then, appears to have generally discontinued his mental health treatment.

The Veteran participated in an additional VA examination in December 2015.  At that time, the Veteran reported aggressiveness and anger outbursts, sleep disturbances, nightmares, fatigue, troubling recall of combat events, hypervigilant thoughts and behaviors, exaggerated startle response, family distress, interpersonal conflicts, and avoidance of stimuli associated with his combat experience.  The Veteran's condition continued to be treated with the same medication.  The Veteran was no longer living alone, but had taken up residence with a friend.  The Veteran had limited contact with his family, and reported that his main interest continued to be reading.  The Veteran continued to be employed full time, and he denied any further arrests or legal difficulties.

The examiner found that the Veteran continued to meet the criteria for a PTSD diagnosis that caused occupational and social impairment with reduced reliability and productivity, and identified symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  The Veteran's thought processes and communication skills appeared normal.  The Veteran denied delusions or hallucinations, and none were apparent during the examination.  The Veteran did not otherwise engage in inappropriate behavior, and denied suicidal or homicidal ideation.  The Veteran's short and long term memory appeared intact.

Based on this evidence, the Board finds that the Veteran's condition from March 16, 2013 to the present is appropriately rated at a 50 percent rating.  The Board observes that the Veteran lacks many of the symptoms that the rating schedule indicates are indicative of even this level of impairment.  The record does not disclose a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty understanding complex commands.  While the Veteran reports, and the examiners noted, some difficulty with short term memory, this deficit was primarily focused around the Veteran forgetting dates and not forgetting everything except only highly learned material or forgetting to complete tasks.  This period also does not demonstrate that the Veteran's judgment was significantly impaired; in fact, the evidence is the opposite, as it was during this stage of the appeal period that the Veteran successfully resolved his legal issues, managed to live by himself for a time, and maintained full time employment.  Nevertheless, the Board finds that the examinations and records reviewed document disturbances of motivation and mood and difficulty in establishing or maintaining effective work and social relationships sufficient to warrant a 50 percent rating.

The Board has considered the applicability of the criteria for a 70 percent rating.  However, the Board finds that the evidence of record does not support a finding that the Veteran manifests deficiencies in most areas of his life.  A 70 percent criteria is marked by "difficulty adapting to a stressful circumstances (including work or a work like setting)" and the "inability to establish and maintain effective relationships."  During this period, the Veteran maintained full time employment, even though he reported some disciplinary actions there, experienced work related stress, and at one point feared for his job.  That said, the record reflects that the Veteran maintained this job for more than a year after he feared that his termination was imminent, indicating that the Veteran successfully adapted to this work setting.  The record also discloses that the Veteran was able to function independently during this period.  The Board recognizes that the Veteran himself sometimes reported more extreme symptoms to his examiners.  However, the June 2014 examiner found that the Veteran's self-report of his symptoms seemed to be exaggerating their effects.  The Board notes that this assessment was born out, most particularly, in the Veteran's assessment on his employment, as previously described.  The Board also notes that the Veteran apparently continued to maintain at least some social relationships, as he was able to live with a friend after vacating the condo where he lived alone and otherwise reported contact with longstanding friends.  Overall, the Board finds that the evidence of record does not support a finding that the Veteran's condition is akin to a level of impairment justifying a rating of 70 percent, due to the level of functioning that the Veteran engaged in during this stage, as demonstrated by his full time employment and successful resolution of his legal difficulties.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, reasonable doubt cannot aid the Veteran where the evidence of record preponderates against a claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).






(CONTINUED ON NEXT PAGE)

ORDER

A 100 percent disability rating is granted from April 27, 2009, to October 24, 2011; from November 22, 2011, to August 8, 2012; and from November 1, 2012, to December 30, 2012, subject to the regulations governing the payment of monetary awards.

A disability rating in excess of 50 percent for PTSD is denied from March 16, 2003.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


